DETAILED ACTION

Remarks
This Office Action is in response to the application 17/228192 filed on 12 April 2021.
Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 6, 7, 9, 14, and 15 the following is recited (emphasis added): “wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges.” The claimed “large” number of vertices and edges is relative terminology. The claims do not define what is a “large” number of vertices and edges, the specification does not provide a standard for ascertaining the 

As to claims 2-5, 8, and 10-13 they depend from claims 1, 7, and 9, respectively, and therefore inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to independent claims 1, 6, and 7, the claims recite a knowledge including vertices and edges and determining labels for each of the vertices, wherein the labels are in a particular sorted order. The claims fail to recite any method steps beyond determining labels for each of the vertices, and they fail to apply the knowledge graph, its vertices, edges, or labels to achieve any desired outcome or beneficial result. Hence, these claims amount to no more than a particular arrangement of data. A human could mentally “store” such a data structure in his or her mind, especially with the aid of pencil and paper to draw out and visualize the arrangement of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer 
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

	As to dependent claims 2-5 and 8, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These claims further describe the knowledge graph and/or its associated vertices, edges, and labels, but these claims fail to apply the knowledge graph to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan, Ning (Network backbone with applications in reachability and shortest path computation. Kent State University, 2012. Hereinafter referred to as Ruan).
As to claim 1, Ruan teaches a computer implemented method (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)) for enhancing a knowledge graph with labels, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), the method comprising:
determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices).

As to claim 2, Ruan teaches wherein the distance between a pair of the vertices is a sum of weights of edges connecting the pair of the vertices (see Ruan paragraph spanning pages 13-14: for a weighted graph, each edge is assigned a weight, and the distance from a vertex u to a vertex v is the sum of the weights from each edge in the path from u to v).

As to claim 3, Ruan teaches further comprising: computing distances between vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices).

As to claim 4, Ruan teaches wherein each distance of the distances is computed by computing a smallest distance between a pair of the vertices (see Ruan paragraph spanning pages 13-14: the distance from a vertex u to a vertex v is the is the minimal length of all paths from u to v).

As to claim 5, Ruan teaches wherein the label of each vertex includes further information on predecessors of the vertex (see Ruan page 9: traversal of shortest path is determined based on labels of the vertices; and see Ruan page 97: traversal of tree by following predecessors).

As to claim 6, Ruan teaches a non-transitory computer-readable storage medium on which is stored a computer program (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)) for enhancing a knowledge graph with labels, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), the computer program, when executed by a computer, causing the computer to perform:
determining a label for each vertex of the vertices  (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices).

As to claim 7, Ruan teaches a system for enhancing a knowledge graph with labels, wherein the system comprises at least one memory unit for storing the Knowledge graph and/or least one non-transitory memory unit on which is stored a computer program for the enhancing of the knowledge graph with the labels (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), and wherein the computer program, when executed by a computer, causing the computer to perform:
determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices).

As to claim 8, Ruan teaches further comprising: a memory unit for storing the labels of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled; and see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 20080243811 A1, hereinafter referred to as He) in view of Ruan, Ning (Network backbone with applications in reachability and shortest path computation. Kent State University, 2012. Hereinafter referred to as Ruan).
As to claim 9, He teaches a computer implemented method for keyword search over a knowledge graph, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the Knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), the method comprising the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices, starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).

As to claim 10, He as modified by Ruan teaches wherein the step of determining the shortest path between each pair of vertices includes determining common vertices for the pair of vertices by using information on predecessors of the vertices in the labels of the vertices (see Ruan page 73, five lines from bottom of page: a shortest path query between vertices u and v is based on common intermediate vertices listed in the labels of the vertices).

As to claim 11, He as modified by Ruan teaches wherein the step of determining the shortest path between each pair of vertices includes repeatedly following predecessors stored in the labels of the vertices (see Ruan page 9: traversal of shortest path is determined based on labels of the vertices; and see Ruan page 97: traversal of tree by following predecessors).

As to claim 14, He teaches a non-transitory computer readable storage medium on which is stored a computer program for keyword search over a knowledge graph  (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices, starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).

As to claim 15, He teaches a system for keyword search over a knowledge graph, wherein the system comprises at least one memory unit for storing a set of keywords and/or least one non-transitory memory unit on which is stored a computer program for the keyword search over the knowledge graph, for keyword search over a knowledge graph (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), when the computer program, when executed by a computer, causes the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices, starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order), starting with a distance to a vertex with a highest number of edges pointing in and out of the vertex (see Ruan page 123, first paragraph: betweenness centrality is a criterion for distinguishing high degree vertices from low degree vertices);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He and Ruan as applied to claim 9 above, and further in view of Chakrabarti et al. (U.S. Patent Application Publication No. 20150310073 A1, hereinafter referred to as Chakrabarti).
As to claim 12, He as modified by Ruan does not appear to explicitly disclose further comprising: mapping keywords of a set of keywords to edges of a knowledge graph.
However, Chakrabarti teaches further comprising: mapping keywords of a set of keywords to edges of a knowledge graph (see Chakrabarti para. 0068 and 0072: mapping of keywords to edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan to include the teachings of Chakrabarti because it enables validation of answers to keyword queries over knowledge graphs (see Chakrabarti para. 0066-0072).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He, Ruan, and Chakrabarti as applied to claim 12 above, and further in view of Wu et al. (U.S. Patent Application Publication No. 20200125727 A1, hereinafter referred to as Wu).
As to claim 13, He as modified by Ruan and Chakrabarti does not appear to explicitly disclose wherein edges of a knowledge graph are transformed into vertices using graph sub division.
However, Wu teaches wherein edges of a knowledge graph are transformed into vertices using graph sub division (see Wu para. 0072-0073 and Figs. 6-7: Graph partitioning by cutting edges of the graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan and Chakrabarti to include the teachings of Wu because graph partitioning enables separating a large graph into smaller, more manageable graphs that exhibit high similarity/connectedness (see Wu para. 0072-0073 and Figs. 6-7).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to keyword search over a knowledge graph.
a.	Chakrabarti, et al.; “SEMANTIC MATCHING AND ANNOTATION OF ATTRIBUTES”; U.S. PGPub. No. 20150227589 A1.
Teaches indexing techniques to enable keyword search on a graph (see abstract, para. 0070).
b.	Rennison, Earl; “Contextual Personalized Searching Across A Hierarchy Of Nodes Of A Knowledge Base”; U.S. Patent No. 8,620,909 B1.
Teaches performing text search on a knowledge base graph (see abstract).
c.	Elliott, Jack Winston; “SEMI-SUPERVISED QUESTION ANSWERING MACHINE”; U.S. PGPub. No. 20200074999 A1.
Teaches performing text search on a graph (see abstract).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163